On Petition for Rehearing.
Watson, J.
5. Appellant in his brief on behalf of his petition for a rehearing earnestly insists that the opinion in this cause is contrary to the holdings in the following cases: Kent v. Taggart (1879), 68 Ind. 163, Compton v. Pruitt (1882), 88 Ind. 171, and Nutter v. Hawkins (1884), 93 Ind. 260. In the case of Kent v. Taggart, supra, it is shown that the widow was not a party to the petition to sell, nor does it affirmatively show that she joined with her husband in a mortgage, whereby the court would acquire jurisdiction to sell her one-third interest, if necessary, to pay the mortgage debt. In the case of Compton v. Pruitt, supra, while the petition does not so say, yet the court held that it did state facts that were equivalent to the statement “that only two-thirds of the land was liable to be made assets.” Therefore the court had no jurisdiction to order the other one-third sold. In the case of Nutter v. Hawkins, supra, the Supreme Court held that the probate court had no power or jurisdiction to order the sale of the widow’s interest, for the reason that it appeared on the face of the record that her one-third interest was not liable to be made assets for the payment of her deceased husband’s debts. But in this case it appears in the petition and in the answers and cross-complaint that decedent, Emeline Hampton, and appellant, Stephen K. Hampton, her husband, *523had executed a mortgage to William M. Patterson on the real estate ordered sold, of which one-third thereof is the subject of this controversy. Hence the rulings in these cases apply to the given state of facts in the case at bar.
In the ease of Lantz v. Maffett (1885), 102 Ind. 23, it was claimed that, in a proceeding to sell real estate by the administrator, the heirs were only required to meet the allegations of the indebtedness of the decedent, and no question of title to the real estate was involved. In the consideration of that case the court said at page 30: “If this assumption were correct, then there would be no reason for the petition to aver ownership in the decedent, or for making the heirs parties to answer as to their interests in the land. * * ® The fallacy of this argument is apparent; it unduly assumes that the heir is only challenged to meet the allegation of indebtedness; whereas he is challenged to meet that cláim and also meet the claim that the land was owned by the deceased, and is subject to sale for the payment, of his debts. One of the most important issues which the heir, or other party, is challenged to meet is the right of the administrator to sell the land. That such an issue should be met and settled is demanded by high considerations; it is demanded by the interests of society, which require the firm and speedy settlement of controversies; it is demanded for the security of purchasers at administrators’ sales; it is demanded for the benefit of heirs and creditors who have an interest in securing confidence in judicial sales, and it is demanded in order to give stability to titles and inspire confidence in the judgments of the courts.”
Appellant was made a party to the proceedings to sell said real estate. If, therefore, he believed he was the owner of one-third of the real estate described in said petition, and that the administrator of the estate of Emeline Hampton, deceased, was not entitled to an order to sell the whole thereof, he should have contested the ownership and the proceedings as to the right of said administrator to procure such *524an order. This petition presented these questions and they were permitted to go by default by appellant, and decided against him upon said default and proof of the allegations of said petition. He is therefore estopped from now asserting any title to said real estate. Parker v. Wright (1878), 62 Ind. 398; Lantz v. Maffett, supra; Armstrong v. Hufty (1901), 156 Ind. 606.”
The petition for rehearing is therefore denied.